Citation Nr: 0002548	
Decision Date: 02/02/00    Archive Date: 02/10/00

DOCKET NO.  97-15 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Edward Walls, Associate Counsel



INTRODUCTION

The veteran served on active duty from April 1941 to April 
1946.  His appeal comes before the Board of Veterans' Appeals 
(Board) from a January 1997 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois.

The record reflects that the veteran was a Prisoner of War 
(POW) of the Japanese Government for about 42 months during 
World War II and he was held captive in both the Philippines 
and Japan.  The veteran died in November 1996, and the 
appellant is his widow.  The Board remanded this case in May 
1998 to obtain the veteran's medical records immediately 
preceding his death, and it is again before the Board.


FINDINGS OF FACT

1.  The veteran died in November 1996 and his death 
certificate reflects that his immediate cause of death was 
pneumonia due to sepsis, with Parkinson's disease noted as 
contributing to his death but not resulting in the underlying 
cause.

2.  No competent medical evidence provides a nexus between 
the veteran's cause of death and his period of active service 
or any of his service-connected disabilities.


CONCLUSION OF LAW

The claim of entitlement to service connection for the cause 
of the veteran's death is not well grounded.  38 U.S.C.A. 
§ 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant submitted an application for death benefits 
subsequent to the veteran's death in November 1996.  She has 
stated that the veteran's time as a POW took its toll on his 
life after his release from captivity, and that the 
government has been uncompassionate in its handling of this 
case.  The record reflects that the veteran was a POW for 
about 42 months, and that he suffered from terrible hardship 
at the hands of the Japanese Government.

Service connection for cause of death under 38 U.S.C.A. 
§ 1310 is warranted if a service-connected disability causes, 
hastens, or substantially and materially contributes to the 
death.  See 38 U.S.C.A. § 1310(b).  The death of a veteran 
will be considered as having been due to a service-connected 
disability when the evidence establishes that such disability 
was either the principal or contributory cause of death.  See 
38 C.F.R. § 3.312 (1999).

The threshold question before the Board, however, is whether 
the appellant has presented a well-grounded claim for service 
connection for the cause of the veteran's death.  A well-
grounded claim is one that is plausible, capable of 
substantiation, or meritorious on its own.  See 38 U.S.C.A. 
§ 5107 (West 1999).  While a claim need not be conclusive, it 
must be accompanied by supporting evidence.  Tirpak v. 
Derwinski, 2 Vet.App. 609, 611 (1992).  A well-grounded claim 
for service connection for the cause of the veteran's death 
consists of (1) evidence of the veteran's death, (2) evidence 
of incurrence or aggravation of a disease or injury in 
service, and (3) competent medical evidence of a nexus 
between the in-service injury or disease and the veteran's 
death.  See Carbino v. Gober, 10 Vet. App. 507 (1997).  In a 
cause of death case, the determinative issue is whether the 
cause of the veteran's death can be linked to his period of 
active service or any of his service-connected disabilities.  
Because this issue involves medical causation or a medical 
diagnosis, competent medical evidence is required, rather 
than lay evidence.  See Grottveit v. Brown, 5 Vet.App. 91, 93 
(1993); Caluza v. Brown, 7 Vet.App. 498, 504 (1995).

The veteran's death certificate indicates that the immediate 
cause of his death was pneumonia due to sepsis, with 
Parkinson's disease noted as contributing to the death but 
not resulting in its underlying cause.  No other conditions 
were listed on the death certificate.  These conditions were 
corroborated as causing or contributing to the veteran's 
death by medical progress notes made about the time of his 
death in November 1996.  At that point, the veteran had 
established service connection for numerous conditions as the 
result of his captivity, specifically:  traumatic arthritis, 
lumbar spine with marked limitation of motion, evaluated as 
40 percent disabling; post-traumatic stress disorder, 
evaluated as 30 percent disabling; traumatic arthritis, right 
shoulder, evaluated as 30 percent disabling; traumatic 
arthritis, left shoulder with limitation of motion, evaluated 
as 20 percent disabling; traumatic arthritis, cervical spine 
with limitation of motion and muscle spasm, evaluated as 20 
percent disabling; history of diarrhea, resolved, evaluated 
as zero percent disabling; traumatic arthritis, right and 
left knee, each evaluated as 10 percent disabling; traumatic 
arthritis, right and left ankle with moderate limitation of 
motion, each evaluated as 10 percent disabling; peripheral 
neuropathy, right and left lower extremities, each evaluated 
as 10 percent disabling; and history of malnutrition, 
evaluated as zero percent disabling.

The Board is empathetic with the appellant in view of the 
death of her husband and because of the years of torture and 
depravation the veteran suffered in the name of democracy and 
for the survival and prosperity of his country.  Indeed, the 
record shows that he was a medic before and after his capture 
in Bataan, and that he was shipped to Japan under horrific 
conditions and subjected to intensive manual labor in the 
depths of an ore mine.  The prison commandant in Japan 
apparently bayoneted him in his arm and the veteran was 
awarded the Purple Heart Medal.

Although the veteran's widow has contended that his service-
connected disabilities played a part in his death, the record 
contains no competent medical evidence linking his death to 
his period of active duty or with any of his service-
connected disabilities.  Rather, his death has been 
attributed to pneumonia due to sepsis and Parkinson's disease 
as a contributing factor.  Because the appellant is a 
layperson, her contentions by themselves do not constitute 
competent medical evidence of the existence of a nexus.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  Her 
representative has submitted medical definitions concerning 
the cause of the veteran's death; specifically, that poor 
nutrition seems to enhance the colonization of bacteria.  
However, the Board cannot accept this evidence in lieu of a 
competent medical opinion.  Because the record contains no 
medical opinion that the veteran's death was caused, 
hastened, or substantially and materially contributed to by a 
disability of service origin, the Board must conclude that 
the appellant has not met her initial burden of submitting 
evidence of a well-grounded claim for DIC benefits under 
38 U.S.C.A. § 1310, based on entitlement to service 
connection for the cause of the veteran's death.  As the 
Board is not aware of the existence of additional evidence 
that might well ground the appellant's claim, a duty to 
notify does not arise pursuant to 38 U.S.C.A. § 5103(a).  See 
McKnight v. Gober, 131 F.3d 1483, 1484-85 (Fed. Cir. 1997).  
That notwithstanding, the Board views its discussion as 
sufficient to inform the appellant of the elements necessary 
to well ground her claim and to explain why her current 
attempt fails.

The Board also recognizes the appellant's contention that the 
government has been uncompassionate to the veteran before and 
after his death, but it is nevertheless bound by the 
regulations governing the payment of monetary benefits.  
Although the appellant has not submitted competent medical 
evidence that serves to well ground her claim, she is 
notified that any medical evidence she submits, namely a 
medical opinion that the veteran's death was related to his 
period of active service or any of his service-connected 
disabilities, will be associated with this claims file and 
considered at a future date.  For example, an opinion from a 
competent medical source that the veteran's numerous 
traumatic arthritic conditions had caused, hastened, or 
substantially and materially contributed to his death would 
be probative as to the merits of this case.


ORDER

Evidence of a well-grounded claim not having been submitted, 
entitlement to service connection for the cause of the 
veteran's death is denied.




		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

